                   Case 19-11104-JTD             Doc 435       Filed 08/02/19   Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 --------------------------------------------------------------x
                                                               :
In re                                                          :   Chapter 11
                                                               :
EDGEMARC ENERGY HOLDINGS, LLC, et al., :                           Case No. 19-11104 (BLS)
                                                               :
                                    Debtors.1                  :   Jointly Administered
 --------------------------------------------------------------x

NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF NOTICES AND PAPERS

                   PLEASE TAKE NOTICE that the attorneys set forth below appear on behalf of

Diversified Gas & Oil Corporation (“Diversified”), and demand, pursuant to Rules 2002, 9007 and

9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Sections

1109(b) and 342 of Title 11 of the United States Code, as amended, that all notices given in the

above-captioned cases and all papers served or required to be served in the above-captioned cases

be given to and served upon the undersigned counsel at the addresses set forth below:

John H. Knight (No. 3848)                                Jim Prince
RICHARDS, LAYTON & FINGER, P.A.                          BAKER BOTTS L.L.P.
One Rodney Square                                        2001 Ross Avenue, Suite 900
920 North King Street                                    Dallas, Texas 75201-2980
Wilmington, Delaware 19801                               Telephone: (214) 953-6500
Telephone: (302) 651-7700                                Facsimile: (214) 953-6503
Facsimile: (302) 651-7701                                E-mail: jim.prince@bakerbotts.com
Email: knight@rlf.com

                   PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only

the notices and papers referred to in the Bankruptcy Rules, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint, or demand,


         1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, where applicable, are: EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334),
EM Energy Employer, LLC (8026), EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541),
EM Energy West Virginia, LLC (3771), EM Energy Keystone, LLC (7506), EM Energy Midstream Ohio,
LLC (1268), and EM Energy Midstream Pennsylvania, LLC (3963). The Debtors’ corporate headquarters
and mailing addresses is 1800 Main Street, Suite 220, Canonsburg, PA 15317.


RLF1 21805152v.1
                   Case 19-11104-JTD      Doc 435      Filed 08/02/19     Page 2 of 3



whether formal or informal, whether written or oral and whether transmitted or conveyed by mail,

delivery, telephone, electronic mail or otherwise.

         PLEASE TAKE FURTHER NOTICE that this appearance and demand for notice is neither

intended as nor is it a consent of the Diversified to the jurisdiction and/or venue of the Bankruptcy

Court nor, specifically, but not limited to, a waiver of (i) Diversified’s right to trial by jury in any

proceeding so triable herein, or in any case, controversy or proceeding related hereto, (ii)

Diversified’s right to have an Article III judge adjudicate in the first instance any case, proceeding,

matter or controversy as to which a bankruptcy judge may not enter a final order or judgment

consistent with Article III of the United States Constitution, (iii) Diversified’s right to have the

reference withdrawn by the District Court in any case, proceeding, matter or controversy subject to

mandatory or discretionary withdrawal or (iv) any other rights, claims, actions, defenses, set-offs, or

recoupments to which Diversified is or may be entitled to under any agreement, in law, or in equity,

all of which rights, claims, actions, defenses, set-offs, and recoupments Diversified expressly

reserves.




RLF1 21805152v.1
                                                 2
                   Case 19-11104-JTD   Doc 435   Filed 08/02/19   Page 3 of 3



Dated: August 2, 2019
       Wilmington, Delaware              /s/ John H. Knight
                                         John H. Knight (No. 3848)
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701
                                         Email: knight@rlf.com

                                         -and-

                                         Jim Prince
                                         BAKER BOTTS L.L.P.
                                         2001 Ross Avenue, Suite 900
                                         Dallas, Texas 75201-2980
                                         Telephone: (214) 953-6500
                                         Facsimile: (214) 953-6503
                                         E-mail: jim.prince@bakerbotts.com

                                         Co-Counsel for Diversified Gas & Oil Corporation




RLF1 21805152v.1
                                            3
